IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 113,928

                       In the Matter of ELIZABETH ANNE HUEBEN,
                                       Respondent.


                    ORDER OF DISCHARGE FROM PROBATION


       On October 30, 2015, the court stayed the imposition of a two-year suspension and
placed the respondent, Elizabeth Anne Hueben, on probation for a period of two years
with specific conditions. See In re Hueben, 302 Kan. 979, 362 P.3d 809 (2015).


       On November 21, 2017, the respondent filed a motion for discharge from
probation, along with affidavits demonstrating compliance with the terms of probation.


       On November 28, 2017, the Disciplinary Administrator filed a response,
confirming that the respondent fully complied with the conditions imposed upon her by
the court and offered no objection to the respondent's discharge from probation.


       This Court, having reviewed the motion, the affidavits, and the recommendation of
the Disciplinary Administrator, grants the respondent's motion for discharge from
probation.


       IT IS THEREFORE ORDERED that the respondent is hereby discharged from
probation and from any further obligation in this matter and this proceeding is closed.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports
and that the costs herein shall be assessed to the respondent.




                                             1
Dated this 1st day of March, 2018.




                                     2